                                                                         FILED
                         UNITED STATES DISTRICT CO
                       SOUTHERN DISTRICT OF CALIF                        K L   s .- : : . . r~   1   Ri
                                                                                                     :   -   cc
                                                                SCJUTHEfU, ~; ~~       : T OF C '<L FQRN ;:,
                                                                BY                                                DE~LTY

 UNITED STATES OF AMERICA,
                                Plaintiff,      Case No. l 8CR0548-WQH

                    vs.


 CESILIA BERENISSE BENITEZ,                     JUDGMENT AND ORDER OF
                                                DISMISSAL OF
                             Defendant.
                                                INFORMATION, EXONERATE
                                                BOND AND RELEASE OF
                                                PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




Dated:     1/30/2019


                                             United States Magistrate Judge
